Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fisher (4194339).
Fisher (figures 1-13) shows a construction method for a modular integrated building, comprising: mounting a prefabricated room unit (40) including a load-bearing structural wall or column on a top of a lower structure(36) of the building that has been formed, so that reserved, exposed reinforcing bars (136) arranged at the top of a lower structure of the building are inserted into a semi-prefabricated connecting port arranged at a bottom of the prefabricated room unit (see figure 8b); binding reserved, exposed reinforcing bars in the semi-prefabricated connecting port with the reserved, exposed reinforcing bars arranged at the top of the lower structure of the building; establishing a template at the semi-prefabricated connecting port and pouring concrete (see figure 7b); binding reinforcing bars at a top of the prefabricated room unit, and connecting them with reserved, exposed reinforcing bars arranged at the top of the prefabricated room 
Per claim 2, Fisher further shows the step of wherein prior to the binding reinforcing bars step a prefabricated room unit with no load-bearing structural wall or column is mounted on the top of the lower structure of the building (see figure 8b).
	Per claim 3, Fisher further shows the step of wherein prior to the mounting the prefabricated room unit step, a plurality of bearing plates (120) is placed on the top of the lower structure of the building and a cement mortar (50) layer is provided.
	Per claim 4, Fisher further shows wherein prior to the mounting the prefabricated room unit step, a horizontal sealing (110, figure 13) strip is arranged on the top of a prefabricated room unit of an upper floor, and when the prefabricated room unit is mounted, a vertical sealing strip is arranged between two adjacent prefabricated room units of a same floor.
	Per claim 5, Fisher further shows wherein prior to the binding reinforcing bars step, vertical supporting columns are mounted in the prefabricated room unit of a current floor, for supporting a top plate of said prefabricated room unit.
	Per claim 6, Fisher further shows wherein the modular integrated building further comprises: a plurality of the prefabricated room units assembled together (see figures 1-2), each prefabricated room unit being prefabricated integrally with a top plate (see 8d for the top and bottom plates 120, 124), a bottom plate and a wall body, with all or part of the prefabricated room units being further prefabricated integrally with the load-bearing structural wall or column, wherein the top of each prefabricated room unit is provided with the reserved, exposed reinforcing bars (136), and a bottom of the load-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows multi-story building method steps of construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/19/04